Citation Nr: 1738747	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and a trauma and stress related disorder, subthreshold PTSD. 

2. Entitlement to service connection for insomnia.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1970 to July 1973. He also had subsequent service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge. A transcript of that hearing is of record.

The issue of service connection for diabetes mellitus has been raised by the record in an October 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Board remanded these appeals for additional development to include a VA examination.  The Board found at the time that the July 2014 VA examination report was inadequate for adjudicating the Veteran's claims. While the examiner diagnosed the Veteran with an unspecified depressive disorder, the examiner did not render an etiological opinion addressing that diagnosis. Additionally, with regard to the Veteran's diagnosis of trauma and stress related disorder, subthreshold PTSD, in rendering a negative etiological opinion, the examiner did not acknowledge or address the February 1972 service treatment record indicating the Veteran was assessed with anxiety. Accordingly, the July 2014 VA examination report was deemed inadequate and another VA examination was ordered.

Upon review of the development completed, the Board notes that there is no evidence in the claims file that the Veteran was provided a VA examination as directed in the June 2015 remand.  Therefore, the Board finds that the Board's remand directive was not fulfilled and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that the additional development is warranted to comply with the June 2015 Board remand. 

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all outstanding VA treatment records for the Veteran dated from May 2013 to present. All efforts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for a VA psychiatric examination. The claims file must be made available to the examiner in conjunction with the examination. 

(a.) The examiner is requested to determine if the Veteran suffers from any psychiatric disorder, to include PTSD; trauma and stress related disorder, subthreshold PTSD; depression; and insomnia. 

In so opining, the examiner should reconcile his or her findings with the diagnoses of record.

(b.) State whether it is at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disorder had its onset in service or is otherwise related to military service. A separate opinion must be provided for each separately diagnosed disorder. 

The examiner should address the February 1972 STR indicating that the Veteran was assessed with anxiety. 

(c.) If any of the Veteran's stressors are verified and the Veteran is diagnosed with PTSD, opine whether the stressors are adequate to support a diagnosis of PTSD and, if so, whether the Veteran's symptoms are related to the claimed stressor(s).

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for all opinions and conclusions expressed.

3. After completion of the above and any other development deemed necessary, readjudicate the claims. If any benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





